
	
		III
		Calendar No. 43
		111th CONGRESS
		1st Session
		S. RES. 90
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2009
			Mr. Kerry (for himself,
			 Mr. Lugar, Mr.
			 Dodd, Mr. Menendez, and
			 Mr. Nelson of Florida) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			March 31, 2009
			 Reported by Mr. Kerry,
			 without amendment
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the Fifth Summit of the Americas, held in Port of Spain, Trinidad and
		  Tobago, April 17, 18, and 19, 2009.
	
	
		Whereas the First Summit of the Americas, held in December
			 1994 in Miami, Florida, resulted in a comprehensive Plan of Action, issued by
			 the region’s democracies, which included initiatives on strengthening
			 democracy, promoting human rights, combating corruption, furthering sustainable
			 economic development, encouraging environmental conservation, and committing to
			 access to universal basic education and health care throughout the
			 Americas;
		Whereas 3 Summits of the Americas and 2 Special Summits of
			 the Americas have been convened since 1994, resulting in additional initiatives
			 on sustainable development, strengthening democratic practices and good
			 governance, the environment, economic relations, combating HIV/AIDS and other
			 diseases, and numerous other areas of mutual interest and shared responsibility
			 throughout the Western Hemisphere;
		Whereas on July 21, 2008, the Draft Declaration of
			 Commitment by the Summit Implementation Review Group proposed an agenda for the
			 Fifth Summit of the Americas to discuss promoting human prosperity, energy
			 security, environmental sustainability, public security, democratic governance,
			 and the Summit’s implementation and review process; and
		Whereas on February 10, 2009, President Barack Obama
			 stated that he would attend the Fifth Summit of the Americas to create
			 the kind of partnership based on respect that the people of Latin America are
			 looking for and that will be beneficial to the United States: Now,
			 therefore, be it
		
	
		That it is the sense of the
			 Senate—
			(1)to express
			 support for the Fifth Summit of the Americas as an effective multilateral
			 forum, convened in the spirit of cooperation and partnership for the 34
			 democratically elected heads of state of the region to address shared
			 challenges and foster collaboration throughout the Western Hemisphere;
			(2)that the Fifth
			 Summit provides the United States with an early opportunity to reinvigorate and
			 strengthen its engagement with the countries of the Western Hemisphere,
			 especially in—
				(A)finding common
			 solutions to the global economic crisis;
				(B)promoting energy
			 security; and
				(C)combating threats
			 to public and personal security, including threats from terrorism,
			 international narcotics cartels, and organized criminal groups;
				(3)that the United
			 States is prepared to work with the countries of the Western Hemisphere on
			 advancing an agenda of human prosperity, including—
				(A)encouraging
			 multilateral development institutions to invest in micro- to medium-sized
			 enterprises;
				(B)continuing the
			 fight against HIV/AIDS, vector-borne, and noncommunicable diseases;
				(C)raising the
			 standard of living of the people in the region who currently live in
			 poverty;
				(D)eradicating child
			 labor;
				(E)recommitting to
			 the Millennium Development Goals; and
				(F)supporting
			 investment in public health and education throughout the Western
			 Hemisphere;
				(4)that the United
			 States should use the Fifth Summit of the Americas to strengthen cooperation by
			 working with other nations to formulate and implement a regional energy
			 strategy to promote—
				(A)increased
			 technology and information sharing;
				(B)regulatory
			 harmonization;
				(C)integration;
			 and
				(D)renewable and
			 alternative energy sources;
				(5)to welcome civil
			 society and nongovernmental organizations at the Fifth Summit, and to encourage
			 their observation and active participation in the Summit’s decision-making
			 process to strengthen democratic governance, the rule of law, freedom of the
			 press, and civil society in the Western Hemisphere; and
			(6)to set achievable
			 and measurable goals, based on areas of consensus, and to strengthen followup
			 mechanisms to review the implementation, reporting, and progress of Summit
			 initiatives.
			
	
		March 31, 2009
		Reported without amendment
	
